DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/22 has been entered.
 	Claims 16, 18, 19, 21-27, 29, 30, 31, and 33-36 are currently under examination.  Claims 28 was previously withdrawn from consideration for being drawn to a non-elected invention.
	The former rejections are withdrawn and Applicants arguments are rendered moot due to the new amendments to the claims. Applicants’ arguments, as the apply to the new rejections, are addressed below in the rejections over the newly amended claims.
Claim Rejections - 35 USC § 112-New Matter
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 16, 18, 19, 21-27, 29, 30, 31, 33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new amendment to claims 16 and new claim 35 contain new matter. Claims 30 and 31 also contain new matter. The specification does not provide written support for the limitations contained in these claims.   There is no recitation that the feed is “essentially free of deoxynivalenol”.  There is also no written support that the feed is essentially free of mycotoxins, fusarium toxins, or trichothecenes.  
The only place the word ‘mycotoxin(s)’ is used in the specification is at paragraph [0060] which does not mention feed:
[0060] The composition may additionally or alternatively comprise at least one component selected from the group of vitamins, minerals, enzymes and components for detoxifying mycotoxins. The enzyme may be selected from the group of proteases, amylases, cellulases or glucanases, hydrolases, lipolytic enzymes, mannosidases, oxidases, oxidoreductases, phytases and xylanases and/or combinations thereof. Mycotoxin detoxifying components may be selected from the mycotoxin detoxifying enzymes such as aflatoxin oxidase, ergotamine hydrolases, ergotamine amidases, ochratoxin amidases, fumonisin carboxylesterases, fumonisin aminotransferases, aminopolyol aminoxidases, deoxynivalenol epoxide hydrolases, zearalenone hydrolases; or mycotoxin-detoxifying microorganisms; or mycotoxin-binding components such as microbial cell walls or inorganic materials such as bentonite. It is also envisioned that the composition may comprise bentonite and/or a fumonisin aminotransferase e.g. EC 3.1.1.87.
	This passage actually is the only place in the instant specification that the word “deoxynivalenol” is used and this passage indicates that the chemical may be used to detoxify mycotoxins. So, this passage essentially recites that deoxynivalenol may be used and nowhere in the instant specification is recited that the food or feed/composition is “essentially free of deoxynivalenol” or fusarium toxins or trichothecenes.
	In fact, this passage in paragraph [0060] uses an additive just like the cited prior art in the 102/103 rejections, e.g., an additive is used to treat the feed.  Additionally, there is no mention at all of ‘essentially free of fusarium toxins’, ‘essentially free of trichothecenes’ or ‘essentially free of deoxynivalenol’.  
	Additionally, a review of Example 2 in its entirety also does not find written support for this language.  The feed is only described as ‘weaning feed’, ‘feed’ or ‘complete weaning feed’ in a generic sense.  The ingredients of the feed are not recited, nor is there any mention that it is free of the contaminants or chemicals recited in newly amended.  Applicants must point to written support by page and line number in the instant specification for these new limitations or remove them from the claims.
	Applicants have stated in their response to the Final rejection that written support is found in an ‘incorporated by reference’ foreign patent.  The new limitations are ‘essential material’ which Applicant intends to incorporate by reference.  Note:
"Essential material" is defined in MPEP 37 CFR 1.57(d) as that which is necessary to (1) provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or (3) describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). In any application that is to issue as a U.S. patent, essential material may only be incorporated by reference to a U.S. patent or patent application publication.
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

	Applicants attempt to incorporate WO 99/35240, as outlined above, is improper.  Additionally, Applicants wish to incorporate ‘implied’ material from the WO publication, e.g., essential material that is said to be “implied” from a foreign application.  The passages of the prior WO document do not provide adequate written support to ‘imply’ that the compositions do not contain deoxynivalenol, especially when combined with the fact that the only place deoxynivalenol is explicitly stated (and implied) in the instant specification is at paragraph [0060] which recites it as something that may be added, not something that is to be avoided.  
	Applicants recite:
	WO 99/35240 is the publication number of International application PCT/AT1998/000316, which entered US national phase as US 09/606,401 and issued as US 6,794,175, and which is also the parent application of Binder ef a/. (US Patent No. 7,347,997 B1)).

US 6,794,175 states at column 12, lines 8-22:

“Piglets of the breed “Large White” and “Landrasse” were divided into negative comparison groups, positive comparison groups and test groups. The experiment started directly after weaning (age of the piglets 20 to 22 days); the productivity parameters of the animals were determined 14 days later.

A commercially available piglet starter was fed to the pigs 7 days after weaning, after which they received a commercially available piglet growth feed. The mycotoxin deoxynivalenol was mixed with a small aliquot of the feed in a concentration of 450 ppb (dissolved in ethanol) in order 60 to introduce it into the feed of the positive comparison group and the test group. The feed was given ad libitum.” (Emphasis added)”

	Applicants recite:

	By stating that the mycotoxin deoxynivalenol was mixed into the feed of only the positive comparison group and the test group, it is at least implicitly disclosed that the feed of the negative comparison group is free of DON contamination and is thus essentially free of DON. Since US 6,794,175 is incorporated by reference, the present application discloses the use of a feed that is essentially free of DON, trichothecenes, fusarium toxins, and/or mycotoxins.
	This has been fully and carefully considered but is not deemed persuasive.  First, the incorporation by reference is improper for the reasons cited above.  Additionally, the essential material to be incorporated in conjunction with instant paragraph [0060] does not provide written support for the claimed subject matter.  It is a stretch to claim that the WO publication implies an essential limitation merely because an experiment was performed with feed in which DON was added and a control group. This is not sufficient to provide written support for the newly amended claims.  Applicants make the argument that the Binder references recite feed essentially free of DON, but then argue that Binder does not teach feed essentially free of DON in the response to prior art rejections and it would not have been obvious to one of ordinary skill in the art.  One cannot argue an implicit teaching to provide written support and then argue that the same reference does not provide implicit teaching to overcome a prior art rejection over the same reference.
	Additionally, a review of Example 2 in its entirety also does not find written support for this language.  The feed is only described as ‘weaning feed’, ‘feed’ or ‘complete weaning feed’ in a generic sense.  The ingredients of the feed are not recited, nor is there any mention that it is free of the contaminants or chemicals recited in newly submitted claims.  There is nothing in the specification that recites that the feed used does not contain DON.  None of these passages in the instant specification recite any mention that the feed does not contain mycotoxins.  The focus is on the discovery of the Coriobacteriia strain.  But, the specification does recite additives that can be used for detoxifying mycotoxins at paragraph [0060] which is essentially what the prior art reference is doing, using an additive to detoxify any mycotoxins present.  Paragraph [0060] is the only place in the specification which mentions the word ‘mycotoxins’ and it is not in the context of mycotoxin free feed.  
Claim Rejections – 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 16, 18, 19, 21-27, 29, 30, 31, and 33-36 is/are rejected under 35 U.S.C. 103 as obvious over Binder et al (US Patent No. 7,347,997 B1).  
	Binder teaches that the microorganism of the genus Eubacterium, and its obtainment and use, which is suitable in pure culture, DSM 11798, and/or mixed culture with the strain Enterococcus casseliflavus, DSM 11799, or in mixed culture with other anaerobic microorganisms for the detoxification of trichothecenes. A feedstuff additive for the inactivation of trichothecenes in feedstuffs or in the digestive tract of animals contains a pure and/or mixed culture of the microorganism (DSM 11798 or DSM 11799) or a mixed culture with other anaerobic microorganisms in an amount from 0.2 to 3 kg, in particular 0.5 to 2.5 kg, per 1000 kg of feedstuff. The feedstuff additive containing DSM 11798 achieves probiotic effect on an animal and maintains or improves fertility performance of an animal subject to fusariotoxin-contaminated feed.  It is in particular suitable according to the invention for the detoxification of, in particular, deoxynivalenol (DON), T-2 toxin, HT-2 toxin, nivalenol, monoacetoxyscirpenol, diacetoxyscirpenol, trichodermol, verrucarin, rorodin, acetyldeoxynivalenol, isotrichodermin, hydroxyisotrichodermin, calonectrin, T-2 tetraol, T-2 triol, deacetylneosolaniol, neosolaniol, acetylneosolaniol, sporotrichiol, trichotriol, sambucinol and culmorin. The microorganism according to the invention detoxifies the trichothecenes by reductive biotransformation of the epoxide group contained in the molecule, which epoxide group is responsible for the toxicity of the mycotoxins, in particular trichothecenes. In the trichothecenes corresponding to the following formula, the degradation of the epoxide group is carried out by reductive cleavage of the toxic 12,13-epoxy ring.
	Binder et al discloses the use of Eubacterium DSM 11798 (= Eggerthallaceae), alone or in combination with bacteria deposited under DSM11799, as a feed additive for cattle or poultry, wherein the additive is capable of detoxifying mycotoxins contained in the feed and of promoting the health of animals. The claimed use is mainly prophylactic, i.e. directed to a use in healthy subjects. Binder et al demonstrates that animals receiving the claimed bacterial additive, e.g., the additive that detoxifies mycotoxins, together with feed comprising mycotoxin(s) had a better FCR, improved weight gain and better overall health, which teaches to the skilled person that the bacteria are probiotics, i.e. act by improving gut health.  This shows that feed without mycotoxins improves gut health.  Binder teaches feedstuff additive for the inactivation of trichothecenes in feedstuffs or in the digestive tract of animals contains a pure and/or mixed culture of the microorganism (DSM 11798 or DSM 11799) or a mixed culture with other anaerobic microorganisms in an amount from 0.2 to 3 kg, in particular 0.5 to 2.5 kg, per 1000 kg of feedstuff. The feedstuff additive containing DSM 11798 achieves probiotic effect on an animal and maintains or improves fertility performance of an animal subject to fusariotoxin-contaminated feed. The bacteria in feed was administered to the subjects on the first day of life and onward.  The range of dosage is consistent with that recited in claim 19.  The claimed methods use the identical product and administer it to healthy subjects so the method is inherently promoting gut health.  The method steps of Binder are identical to those claimed and the reference even recites it shows results which are known to be indicative of a probiotic, e.g., healthy gut, intestinal integrity. The wording “for promoting gut health of a healthy subject” can be directed to (a) prophylaxis of intestinal diseases (for example diarrhea of bacterial infections) in a healthy subject, and also (b) to agricultural methods for improving weight gain/feed consumption ratio (FCR) or cattle and poultry.  Accordingly, the function recited in the method claims, including new claims 34-36, would inherently be performed.
	It would have been prima facie obvious to one of ordinary skill in the art to feed a healthy subject feed free of contaminants, including mycotoxins, fusarium toxins, tricothecenes and deoxynivalenol (DON) by treating the feed prior to administering to animals.  The prior art knew that mycotoxins negatively impacted the healthy subjects and Binder teaches additives to detoxify mycotoxins and inactive tricothecnes in feed.  The use of a contaminant free feed would be an obvious step, and if such was not possible, additives such as those taught by Binder or known in the prior art would have been obvious additions to the compositions comprising Coriobacteriia. Lines 19-50 in column 1 of Binder teach the importance of removing contaminants and mycotoxins from feed.   Binder does use mycotoxin free feed in their experiments as control (which Applicants argue in their response to the written description rejection on 7/28/22, e.g., “by stating that the mycotoxin deoxynivalenol was mixed into the feed of only the positive comparison group and the test group, it is at least implicitly disclosed that the feed of the negative comparison group is free of DON contamination and is thus essentially free of DON”).   It would, therefore, have been prima facie obvious to one of ordinary skill in the art to use DON-free, mycotoxin free feed.
Claim Objections
Claims 16 and 34 are objected to because of the following informalities:  the claims recite “food-“.  It is unclear why a dash follows the word ‘food’.  It appears to be a typographical error.  Additinally, there is a ‘_” after the word ‘Coriobacteriia’ in claim 16 which appears to be an error.  Appropriate correction is required.
Claim 19 is objected to due to the use of “*” in the recited concentrations.  The use of “x” is the usual symbol.

	
Prior art not presently relied upon:
Wegner et al (Analytical and Bioanalytical Chem. 409(5). Nov. 2016, pp. 1231-1245).
	Wegner discloses an in vitro method of producing chenodeoxycholic acid (CDCA) by deconjugation of glycochenodeoxycholic acid (G-CDCA) comprising contacting G- CDCA with bacteria of the Coriobacteriia class, more specifically with Collinsella aerofaciens, Enterorhabdus mucosicola, Eggerthella lenta and Atopobium parvulum.

Davis et al (WO 2006/033951 A1).
	Davis is directed to a composition for maintaining/restoring normal gastrointestinal flora in humans, wherein said composition comprises one or both of Atopobium spp or Lactobacillus iners. In an embodiment, the composition further contains prebiotics (page 12).

Gervais et al (WO 2010/125421 A1)
	Gervais disclose compositions comprising bacteria of the Coriobacteriia class and a further probiotic and/or a prebiotic compound. 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        8/3/22